DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-32 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lee et al. (US 2016/0344013) discloses in figure 1, first electrode (111) and second electrode (112) and fuse element (120). External switching element (131). During impact the switch element (131)  activated and the fuse element melted by the heat and then disconnected to block the connection between the first and second battery cells [see Abstract and ¶044]. 

              CN10193763 discloses in figure below ,  first terminals (11), second terminal (12), solder (13), and heater (14). The heater (14) can be applied to the solder (13) [see ¶0027].
          
    PNG
    media_image1.png
    247
    309
    media_image1.png
    Greyscale




        For Claim 5: primarily, the prior art of record does not disclose or suggest in the claimed combination:  a moving electrode capable of moving to contact or be separated from the stationary electrodes; a conductive bonding material positioned between the two stationary electrodes and the moving electrode; and a heating element, wherein a melting point of the conductive bonding material is lower than a melting point of the stationary electrodes and a melting point of the moving electrode, wherein the two stationary electrodes are electrically connected when the moving electrode contacts the two stationary electrodes, and are electrically disconnected when the moving electrode is separated from the two stationary electrodes, wherein the moving electrode is fusion-bonded to the two stationary electrodes by the conductive bonding material when the moving electrode contacts the two stationary electrodes, and the conductive bonding material is melted when the conductive bonding material is heated through the heating element.         For Claim 6: primarily, the prior art of record does not disclose or suggest in the claimed combination: a moving electrode capable of moving to contact the two stationary electrodes; a conductive bonding material positioned between the two stationary electrodes and the moving electrode; and a heating element, wherein a melting point of the conductive bonding material is lower than a melting point of the stationary electrodes and a melting point of the moving electrode, wherein the conductive bonding material is fusible by heating of the heating element, and when the conductive bonding material positioned between the moving electrode and the two stationary electrodes is melted by heat of the heating element and then solidified, the moving electrode is fusion-bonded to the two stationary electrodes and the two stationary electrodes are 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859